United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, SODDY DAISY MAIN
POST OFFICE, Soddy Daisy, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-12
Issued: August 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 1, 2010 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ (OWCP) July 19, 2010 merit decision and an August 16, 2010
nonmerit decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained a back injury in the
performance of duty on May 27, 2010, as alleged; and (2) whether OWCP properly denied her
request for reconsideration under 5 U.S.C. § 8128(a).
On appeal, appellant contends that she sustained an employment-related back injury on
May 27, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 2, 2010 appellant, then a 63-year-old carrier, filed a traumatic injury claim
alleging that on May 27, 2010 she pulled a muscle in her left hip while lifting at work.
In a June 2, 2010 narrative statement, Kevin Rice, an officer-in-charge, related that on
June 2, 2010 appellant informed him that she pulled a muscle in her hip. Appellant thought the
injury occurred on her route on May 27, 2010. Mr. Rice stated that she could not tell him where
or when the injury occurred. He indicated that appellant worked on May 28, 2010 and did not
notify management about her claimed injury. In a June 3, 2010 letter, the employing
establishment controverted appellant’s claim, contending that she did not establish fact of injury
based on Mr. Rice’s June 2, 2010 letter.
By letter dated June 11, 2010, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested that she submit factual and medical evidence,
including a rationalized medical opinion from an attending physician which described a history
of injury and provided dates of examination and treatment, findings, test results, a diagnosis
together with medical reasons on why the diagnosed condition was caused or aggravated by the
May 27, 2010 incident.
In a June 17, 2010 letter, appellant described the May 27, 2010 incident, stating that her
injury occurred between 8:30 a.m. and 9:15 a.m. After loading mail and parcels weighing at
least 1 to 20 pounds into her car and delivering them on her route, she experienced a dull pain in
her lower left back. Appellant’s pain worsened over the next four days. A physician advised her
that she had pulled a muscle in her lower back. Appellant then reported her claimed back injury
to Mr. Rice.
In a June 4, 2010 medical report, Dr. Daniel T. Black, an attending Board-certified family
practitioner, obtained a history that on May 27, 2010 appellant hurt her lower back while lifting
and twisting. He diagnosed low back pain. Dr. Black advised that appellant could not return to
her regular work duties, but she could work with restrictions as of June 8, 2010. In another
report dated June 4, 2010, he advised that her low back pain was caused by loading mail which
involved lifting and twisting. In a June 29, 2010 report, Dr. Black listed appellant’s physical
restrictions.
A June 4, 2010 report from a physician’s assistant whose signature is illegible stated that
appellant had low back pain and listed her physical restrictions.
In a July 19, 2010 decision, OWCP denied appellant’s claim. It found the evidence
sufficient to establish that the May 27, 2010 incident occurred at the time, place and in the
manner alleged, but the medical evidence was insufficient to establish an injury causally related
to the accepted employment incident.
On July 27, 2010 appellant requested reconsideration. A July 27, 2010 bill and August 3,
2010 report from Dr. Black reiterated his prior diagnosis of low back pain. In the August 3,
2010 report, he advised that appellant could return to her regular work duties with no restrictions
on August 4, 2010.

2

In an August 16, 2010 decision, OWCP denied appellant’s request for reconsideration. It
found that the evidence submitted was repetitious and cumulative in nature and, thus, insufficient
to warrant further merit review of appellant’s claim.2
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within applicable time limitation;
that an injury was sustained while in the performance of duty as alleged; and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury of an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.6
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10
2

On appeal, appellant has submitted new evidence. However, the Board cannot consider evidence that was not
before OWCP at the time of the final decision. See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB 293 (2008); G.G.,
58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, id.

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

7

Linda S. Jackson, 49 ECAB 486 (1998).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Charles E. Evans, 48 ECAB 692 (1997).

3

ANALYSIS -- ISSUE 1
OWCP accepted that appellant loaded mail and parcels into her car and delivered them on
her route on May 27, 2010 while working as a carrier. The Board finds that the medical
evidence of record is insufficient to establish that her back condition was caused or aggravated
by the May 27, 2010 employment incident.
Dr. Black’s June 4, 2010 reports found that appellant had low back pain caused by the
May 27, 2010 employment incident and addressed her work capability. The Board has
consistently held that pain is a symptom, not a compensable medical diagnosis11 and a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale.12 Dr. Black did not
explain how loading mail and parcels into a car and delivering them would cause or contribute to
the claimed low back condition. Lacking this medical explanation, the Board finds that
Dr. Black’s reports are insufficient to establish appellant’s claim.13
Dr. Black’s June 29, 2010 report listed appellant’s physical restrictions. He did not
provide any medical opinion addressing whether she sustained a medical condition causally
related to the accepted employment incident14 or whether the physical restrictions resulted
therefrom. The Board finds, therefore, that Dr. Black’s report is insufficient to establish
appellant’s claim.
The June 4, 2010 report signed by a physician’s assistant does not constitute competent
medical evidence as a physician’s assistant is not a “physician” as defined under FECA.15
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a back injury causally related to the accepted May 27, 2010
employment incident. Appellant did not meet her burden of proof.
On appeal, appellant contended that she sustained a back injury causally related to the
May 27, 2010 employment incident. For the reasons stated, the Board finds that she did not
submit sufficiently rationalized medical evidence to establish her claim.

11

Robert Broome, 55 ECAB 339 (2004); C.F., Docket No. 08-1102 (issued October 10, 2008).

12

T.M., Docket No. 08-0975 (issued February 6, 2009).

13

S.S., 59 ECAB 315, 322 (2008); George Randolph Taylor, 6 ECAB 986, 988 (1954).

14

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

15

See also Allen C. Hundley, 53 ECAB 551 (2002); see S.A., Docket No. 10-1894 (issued June 6, 2011).

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,16
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.17 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.18 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
ANALYSIS -- ISSUE 2
Appellant’s July 27, 2010 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by OWCP. The Board finds that
appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by OWCP. Dr. Black’s July 27, 2010 bill and August 3, 2010 report reiterated his
prior diagnosis. He stated that she had low back pain. Dr. Black’s diagnosis was cumulative and
repetitive of that stated in his prior reports which OWCP considered in its previous decision.
The submission of evidence which repeats or duplicates evidence that is already in the case
record does not constitute a basis for reopening a case for merit review.19
Dr. Black’s August 3, 2010 report stated that appellant could return to her regular work
duties with no restrictions on August 4, 2010. However, this evidence is not relevant to the
underlying issue of whether appellant sustained a back injury causally related to the May 27,
2010 employment incident. Dr. Black did not provide an opinion addressing whether her
claimed back injury was due to the accepted employment incident. The Board has held that the
submission of evidence which does not address the particular issue involved in the case does not
constitute a basis for reopening the claim.20

16

5 U.S.C. §§ 8101-8193. Under section 8128 of the FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
17

20 C.F.R. § 10.606(b)(1)-(2).

18

Id. at § 10.607(a).

19

See L.H., 59 ECAB 253 (2007); James E. Norris, 52 ECAB 93 (2000).

20

D. Wayne Avila, 57 ECAB 642 (2006).

5

The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her July 27, 2010 request for reconsideration.21
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8182(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back injury in
the performance of duty on May 27, 2010, as alleged. The Board further finds that OWCP
properly denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 16 and July 19, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

21

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

6

